Exhibit 10.1

SUNPOWER CORPORATION
 
OUTSIDE DIRECTOR


Compensation Policy


Effective August 6, 2009; amended December 11, 2009; amended April
1, 2010; amended May 3, 2011; amended June 15, 2011; amended July
22, 2015


1.    General. This Outside Director Compensation Policy (the “Policy”), which
is adopted by the Board of Directors (the “Board”) of SunPower Corporation, a
Delaware corporation (the “Company”), sets forth the cash and equity-based
compensation that shall be payable to eligible non- employee members of the
Board who are not nominated representatives of Total S.A. or its corporate
affiliates (“Outside Directors”) commencing with the fiscal quarter ending
September 27, 2015. This Policy is intended to replace and supersede in its
entirety the compensation program applicable to Outside Directors that is in
effect as of the effective date of this Policy, including, without limitation,
the (i) cash compensation in effect as of the date hereof and (ii) the automatic
equity-based awards that would otherwise in the future be granted to Outside
Directors pursuant to Section 4(b) of the Second Amended and Restated SunPower
Corporation 2005 Stock Incentive Plan, as amended from time to time (the “Stock
Plan”). On June 3, 2015, the Stock Plan was superseded and replaced in its
entirety by the SunPower Corporation 2015 Omnibus Plan (the “Omnibus Plan”). The
cash and equity-based compensation described in this Policy shall be paid or be
made, as applicable, automatically and without further action of the Board, to
each Outside Director who may be eligible to receive such compensation. This
Policy shall remain in effect until it is revised or rescinded by further action
of the Board. The equity-based compensation shall consist of Restricted Stock
Units (as defined in the Omnibus Plan), which shall be settled upon vesting in
shares of Common Stock of the Company, par value $0.001 per share (the “Common
Stock”), that are granted pursuant to and subject to the provisions of the
Omnibus Plan.


2.    Annual Fees. Each Outside Director shall be eligible to receive an annual
fee, payable on a quarterly basis as set forth below, for services performed for
the Board in accordance with the following provisions (the “Annual Fees”):


(i) Outside Directors. Each Outside Director (other than Chairs of Board
committees) shall be eligible to receive an Annual Fee for the Company's fiscal
year equal to $400,000 for service on the Board.


(ii) Chairs. Each Outside Director who also serves as Chair of one or more
Committees of the Board shall be eligible to receive an Annual Fee for the
Company's fiscal year equal to $400,000 for service on the Board and for service
as a Chair of a Committee. As used in this Policy, “Committee” refers any of the
Audit Committee, the Compensation Committee, or the Nominating and Corporate
Governance Committee of the Board.



1

--------------------------------------------------------------------------------



(iii) Chairman. The Chairman of the Board, if he or she qualifies as an Outside
Director, shall be eligible to receive an Annual Fee for the Company's fiscal
year equal to $450,000 for service as the Chairman of the Board and for service,
if any, as a Chair of a Committee.


(iv) Lead Director. In addition to any other applicable compensation provided
under the foregoing provisions of this Section 2, an Outside Director who also
serves as the “lead director” appointed by the Board shall be eligible to
receive an Annual Fee for the Company's fiscal year equal to $25,000 for service
as the lead director.


Any Outside Director first appointed or elected to the Board shall, upon such
appointment or election, be eligible to receive a prorated portion of the
applicable Annual Fee based on the number of fiscal quarters (including partial
fiscal quarters) that the Outside Director was in service.


Any Outside Director terminating from the Board shall, upon such termination, be
eligible to receive a prorated portion of the applicable Annual Fee based on the
number of fiscal quarters (including partial fiscal quarters) that the Outside
Director was in service.


3.    Timing of Payment. The Annual Fees shall be paid in the form set forth in
Section 4 hereof on a quarterly basis (i) with respect to the cash compensation
described in Section 4(i), on or about the date of the quarterly Board meeting
of the applicable fiscal quarter with respect to which the Outside Director is
serving as a member of the Board and to which the compensation relates, and (ii)
with respect to the Restricted Stock Units described in Section 4(ii), on the
11th day of the second month of the applicable fiscal quarter with respect to
which the Outside Director is serving as a member of the Board and to which the
compensation relates, or, if no publicly traded sale of Common Stock occurred on
such date, on the first trading date immediately after such date during which a
sale occurred.


4.    Form of Payment of Annual Fees. The Annual Fees set forth in Section 2
hereof shall be paid to the eligible Outside Directors in the form of cash and
Awards of Restricted Stock Units in the following percentages:


(i) Cash: Twenty-five percent (25%) of the total Annual Fee payable to each
eligible Outside Director other than the Chairman and other than pursuant to
Section 2(iv) shall be paid in the form of cash. One-hundred percent (100%) of
the Annual Fee payable to the lead director pursuant to Section 2(iv) shall be
paid in cash. The cash payment shall be reduced by any taxes or social security
contributions due on the income.


(ii) Restricted Stock Units: Seventy-five percent (75%) of the total Annual Fee
payable to each eligible Outside Director other than the Chairman and other than
pursuant to Section 2(iv) shall be paid in the form of an Award of Restricted
Stock Units made under the Omnibus Plan. One-hundred percent

2

--------------------------------------------------------------------------------



(100%) of the total Annual Fee payable to the Chairman shall be paid in the form
of an Award of Restricted Stock Units made under the Omnibus Plan.


(A) The number of Restricted Stock Units subject to the Award that shall be
granted for the applicable fiscal quarter shall be calculated by dividing the
amount payable for the quarter in the form of Restricted Stock Units by the Fair
Market Value of a share of Common Stock, less any taxes or social security
contributions due on the income, which may be withheld by the Company. “Fair
Market Value” for purposes of this Section 4 shall mean the closing price of the
Common Stock on the Nasdaq Global Select Market on the payment date set forth in
Section 3, or if no publicly traded sale of Common Stock occurred on such date,
the first trading date immediately after such date during which a sale occurred.
Any fractional shares resulting from this calculation shall be rounded up to a
full share.


(B) The grant date for purpose of the Award of Restricted Stock Units shall be
the date of payment.


(C) The Award of Restricted Stock Units shall be fully vested as of the date of
grant.


(D) The Restricted Stock Units shall be settled as soon as practicably possible,
but in any event within seven (7) days, following the date of grant (vesting
date) in the form of shares of Common Stock.


(E) All applicable terms of the Omnibus Plan apply to this Policy as if fully
set forth herein, and all Awards of Restricted Stock Units under this Policy are
subject in all respects to the terms of the Omnibus Plan.


(F) All share numbers set forth in this Policy shall be adjusted in accordance
with the capitalization adjustment provision set forth in Section 11(a) of the
Omnibus Plan.


(G) The grant of any Award under this Policy shall be made solely by and subject
to the terms set forth in a written Restricted Stock Unit agreement in a form,
consistent with the terms of the Omnibus Plan, approved by Board (or the
Compensation Committee thereof) and duly executed by an executive officer of the
Company.


5.    Policy Subject to Amendment, Modification and Termination. This Policy may
be amended, modified or terminated by the Board in the future at its sole
discretion, provided that no such action that would materially and adversely
impact the rights with respect to Annual Fees payable in the fiscal quarter
during which the Outside Director is then performing services shall be effective
without the consent of the affected Outside Director.


6.    Effectiveness. This Policy shall become effective as of July 22, 2015.





3